The opinion of the court was delivered by
Powers, J.
The auditor finds that the credits allowable to the defendant exceed the charges in the plaintiff’s account other than those embraced under the items charged as “goods ” or “ medicine”. As to the items charged as “goods” and “medicine”, the auditor finds that to some extent they cover intoxicating liquors sold contrary to law. Our statute prohibits the recovery of the *426price of liquors illegally sold, but the plaintiff insists that the burden of proof is upon the defendant to show what items cover liquors, and that their sale to the defendant was illegal. In criminal prosecutions under the liquor law, proof of sales is sufficient to establish guilt, without proving that the respondent has no license. If the sale can be justified, the respondent must make out his justification. The same rule applies to civil cases where the sale covers liquors. The plaintiff wilfully, for purposes of his own, misnamed his items and charged his liquoi’s under the genei’al head of “ goods ” and “ medicine ”, and thex-eby worked his account into such confusion that neither he nor the auditor can distinguish the legal from the illegal charges. The burden is upon him to establish the validity of each item of his account as a proper indebtedness against the defendant. Failing this, he can have no recovexy. The misfortune of the plaintiff is like that of an owner who fraudulently intermingles his goods with those of another so that he cannot distinguish them. The law will not x'elieve him, and he must bear his loss as the price of his folly.

Judgment affirmed.